DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/05/2022 has been entered.
 
Allowable Subject Matter
Claims 1-12 and 14-19 and 21-32 are allowed.

			 Statement of Reasons for Allowance
The following is an Examiner’s statement of reasons for allowance:
          
With respect to the allowed independent claim 1:
The closest prior art, Kim et al. (US 20170006422, hereinafter “Kim”) teaches:
“An apparatus for wireless communication by a station (FIG. 6 shows a flow chart that illustrates one example of a method 600 for wireless communication in accordance with various aspects of the present disclosure. Method 600 may be performed by any of the STAs 110 discussed in the present disclosure,  Para. [0093] for clarity method 600 will be described from the perspective of AP 105-d of FIG. 5A as the responding device and STA 110-d of 5B as the initiating device.), comprising: 3a first interface configured to output a ranging request (Fig. 6, block 605) for a ranging procedure 4for transmission to an access point for a ranging procedure (At block 605, timing measurement manager 535 of STA 110 transmits an FTM request to AP. In this regard, timing measurement manager 535 has determined that AP is available on a wireless communication channel, Para. [0094]), 5a second interface configured to receive the  access point (Fig. 6; 620) based 6at least in part on the transmitted ranging request (At block 620, timing measurement manager 535 receives two or more FTM frames. Each of the FTM frames can be received using a different antenna and a corresponding transmission of an acknowledgment of a particular FTM frame can be transmitted from the same antenna as that which received the particular FTM frame, Para. [0096]), 7the first interface configured to output a plurality of ranging response 8messages (i.e., acknowledgement message of the first FTM frame transmitted by first antenna of AP 105, Para. [0098]) for transmission to the access point, wherein each 9ranging response message in the plurality of ranging response messages corresponds to a 10separate ranging message in the plurality of ranging messages and at least two ranging 11response messages of the plurality of ranging response messages are output for transmission 12using different transmit antennas (timing measurement manager 535 of AP 105-d transmits an acknowledgment of the first FTM frame using the first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d associates a third time (e.g., generates a timestamp) at which the acknowledgment message of the first FTM frame was transmitted via the first antenna of AP 105-d. At block 626, antenna switching manager 540 of AP 105-d switches or causes AP 105-d to switch from the first antenna to a second antenna of AP 105-d, Paras. [0098]-[0101]) and  
13a processing system configured to estimate a range (Fig. 6; block 640) between the station  and the access point based at least in part 15on the plurality of ranging messages and the at least two ranging response messages (at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Para. [0103]-[[0104]).”
	However, Kim does not teach or suggest the following novel features: 	“an apparatus for wireless communication comprising:   wherein the ranging request comprises an indication of antenna switching capabilities of the station apparatus for the ranging procedure, the antenna switching capabilities comprising a number of different transmit antennas for the ranging procedure during which the apparatus is configured to switch among the different transmit antennas”, in combination with all the recited limitations of the claim 1.

independent claim 15:
The closest prior art, Kim et al. (US 20170006422, hereinafter “Kim”) teaches:
“An apparatus for wireless communication (FIG. 7 shows a flow chart that illustrates one example of a method 700 for wireless communication in accordance with various aspects of the present disclosure. Method700 may be performed by any of the APs 105  discussed in the present disclosure, Para. [0093], for clarity method 7 will be described from the perspective of AP 105-d of FIG. 5A as the responding device and STA 110-d of 5B as the initiating device.), comprising:  3a first interface configured to receive a ranging request for a ranging procedure 4from a station (At block 705, timing measurement manager AP receives an FTM request from STA, Para. [0108]) and  5a second interface configured to output a plurality of ranging messages for 6transmission to the station based at least in part on the received 7ranging request, wherein at least two ranging messages of the plurality of ranging messages are transmitted using different transmit antennas (At block 715, timing measurement manager AP transmits two or more FTM frames STA. Each of the FTM frames is transmitted using a different antenna of AP. Additionally, each of a plurality of acknowledgements of the FTM frames can also be received using a different antenna of STA 110-d. An example of the transmission of two or more FTM frames to STA  provided in block 718 through block 730, Para. [0109]-[0116]).”
However, Kim does not teach or suggest the following novel features: 	“an apparatus for wireless communication comprising: wherein the ranging request comprises an indication of antenna switching capabilities of the station for the ranging procedure, the antenna switching capabilities indicating comprising a number of different transmit antennas for the ranging procedure during which the station is configured to switch among the different transmit antennas”, in combination with all the recited limitations of the claim 15.

With respect to the allowed independent claim 24:
The closest prior art, Kim et al. (US 20170006422, hereinafter “Kim”) teaches:
“An method for wireless communication by a station (FIG. 6 shows a flow chart that illustrates one example of a method 600 for wireless communication in accordance with various aspects of the present disclosure. Method 600 may be performed by any of the STAs 110 discussed in the present disclosure,  Para. [0093] for clarity method 600 will be described from the perspective of AP 105-d of FIG. 5A as the responding device and STA 110-d of 5B as the initiating device.), comprising:  transmitting3trattttts a ranging request to access point (Fig. 6, block 605) for a ranging procedure 4t (At block 605, timing measurement manager 535 of STA 110 transmits an FTM request to AP. In this regard, timing measurement manager 535 has determined that AP is available on a wireless communication channel, Para. [0094]), 5receiving the  access point (Fig. 6; 620) based 6at least in part on the transmitted ranging request (At block 620, timing measurement manager 535 receives two or more FTM frames. Each of the FTM frames can be received using a different antenna and a corresponding transmission of an acknowledgment of a particular FTM frame can be transmitted from the same antenna as that which received the particular FTM frame, Para. [0096]), 7transmitransmitting a plurality of ranging response 8messages (i.e., acknowledgement message of the first FTM frame transmitted by first antenna of AP 105, Para. [0098]) for transmission to the access point, wherein each 9ranging response message in the plurality of ranging response messages corresponds to a 10separate ranging message in the plurality of ranging messages and at least two ranging 11response messages of the plurality of ranging response messages are output for transmission 12by sby switching among the different transmit antennas (timing measurement manager 535 of AP 105-d transmits an acknowledgment of the first FTM frame using the first antenna of AP 105-d. Timing measurement manager 535 of AP 105-d associates a third time (e.g., generates a timestamp) at which the acknowledgment message of the first FTM frame was transmitted via the first antenna of AP 105-d. At block 626, antenna switching manager 540 of AP 105-d switches or causes AP 105-d to switch from the first antenna to a second antenna of AP 105-d, Paras. [0098]-[0101]) and 13esestimating a range (Fig. 6; block 640) between the station and the access point based at least in part 15on the plurality of ranging messages and the at least two ranging response messages (at block 640, ranging estimator 550 of AP 105-d estimates a range between AP 105-d and STA 110-d based at least in part on the FTM frames. For example, ranging estimator 550 of AP 105-d may compute an RTT for each of the FTM frames and acknowledgement messages. In some implementations, at least a first FTM frame and the acknowledgment message of the first FTM frame and the second FTM frame and the acknowledgment message of the second FTM frame are used to estimate the range between AP 105-d and STA 110-d, Para. [0103]-[[0104]).”
Kim does not teach or suggest the following novel features: 	“a method for wireless communication at a station comprising wherein the ranging request comprises an indication of antenna switching capabilities of the station for the ranging procedure, the antenna switching capabilities comprising a number of different transmit antennas switching between during for the ranging procedure during which the station is configured to switch among the different transmit antennas”, in combination with all the recited limitations of the claim 24.

With respect to the allowed independent claim 30:
The closest prior art, Kim et al. (US 20170006422, hereinafter “Kim”) teaches:
“A method for wireless communication by an access point (FIG. 7 shows a flow chart that illustrates one example of a method 700 for wireless communication in accordance with various aspects of the present disclosure. Method700 may be performed by any of the APs 105  discussed in the present disclosure, Para. [0093], for clarity method 7 will be described from the perspective of AP 105-d of FIG. 5A as the responding device and STA 110-d of 5B as the initiating device.), comprising: 3receiving a ranging request for a ranging procedure 4from a station (At block 705, timing measurement manager AP receives an FTM request from STA, Para. [0108]) and transmitting a plurality of ranging messages for 6transmission to the station based at least in part on the received 7ranging request, wherein at least two ranging messages of the plurality of ranging messages are transmitted using different transmit antennas (At block 715, timing measurement manager AP transmits two or more FTM frames STA. Each of the FTM frames is transmitted using a different antenna of AP. Additionally, each of a plurality of acknowledgements of the FTM frames can also be received using a different antenna of STA 110-d. An example of the transmission of two or more FTM frames to STA  provided in block 718 through block 730, Para. [0109]-[0116]).”
However, Kim does not teach or suggest the following novel features: 	“a method for wireless communication at a station comprising wherein the ranging request comprises an indication of antenna switching capabilities of the station for the ranging procedure, the antenna switching capabilities comprising a number of different transmit antennas for the ranging procedure during which the station is configured to switch among the different transmit antennas”, in combination with all the recited limitations of the claim 30.

Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GOLAM SOROWAR whose telephone number is (571)270-3761. The examiner can normally be reached Mon-Fri: 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Appiah can be reached on (571) 272-7904. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/GOLAM SOROWAR/           Primary Examiner, Art Unit 2641